Nicholas Di Vincenzo v. Commissioner.Di Vincenzo v. CommissionerDocket No. 32948.United States Tax Court1951 Tax Ct. Memo LEXIS 66; 10 T.C.M. (CCH) 1006; T.C.M. (RIA) 51312; October 22, 1951*66  Deduction of losses cannot be allowed in a proceeding before this Court where petitioner presents no proof of error by respondent.  Nicholas Di Vincenzo, pro se.  John J. Hopkins, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent duly notified petitioner of deficiencies in income tax for the years 1946, 1947, 1948 and 1949, in the respective amounts of $197; $117.99; $5.20 and $21.72. In his petition taxpayer alleges as error that respondent disallowed losses claimed by taxpayer growing out of the alleged malpractice of a doctor which resulted in the death of petitioner's child. The "losses" apparently are claimed because of fees paid to various lawyers in an attempt to prove that taxpayer was defrauded. Petitioner appeared without counsel and made an incoherent statement of his position in the premises. He presented no proof whatsoever in support of his claims. Judging his state of mind charitably, the record shows that the taxpayer is suffering from a persecution complex. There being no proof of any error by respondent, we have no alternative to sustaining respondent's determination. Decision will be entered*67  for the respondent.